STATE OF LOUISIANA




                                     FIRST CIRCUIT


                                     2021 CA 1431



                                  NIVMZKSCf-


                                        VERSUS


  SGT. MICHAEL DILLON AND STATE OF LOUISIANA THROUGH LOUISIANA
      DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS, RAYBURN
                               CORRECTIONAL CENTER



                                           Judgment Rendered:
                                                                      JUN 2 2 2022




               On Appeal from the Twenty -Second Judicial District Court
                           In and for the Parish of Washington
                                    State of Louisiana
                                   Docket No. 114- 419


                         Honorable John A. Keller, Judge Presiding



Donna U. Grodner                          Counsel for Plaintiff/Appellee
Zatabia Williams                          William Crooker
Baton Rouge, Louisiana


Jeff Landry                               Counsel for Defendants/ Appellants
Attorney General                          Sgt. Michael Dillon and State of Louisiana,
                                          through Louisiana Department of Public
Jabrina C. Edwards                        Safety and Corrections
Assistant Attorney General                Rayburn Correctional Center
Andrd Charles Castaing
Assistant Attorney General
Shreveport, Louisiana


Wm. David Coffey
Assistant Attorney General
Theresa C. Phillips
Assistant Attorney General
New Orleans, Louisiana


Jeannie C. Prudhomme
Assistant Attorney General
Lafayette, Louisiana




                BEFORE:      McCLENDON, WELCH, AND THERIOT, 33.
McCLENDON, J.


       In this appeal, the defendants challenge the district court's judgment that


granted their motion for summary judgment, dismissed an inmate' s lawsuit without

prejudice, but remanded the matter to the prison to process the administrative remedy

procedure ( ARP) of the plaintiff.       The plaintiff filed an answer to the appeal, asserting

that the district court erred in remanding the case to the prison rather than allowing the

plaintiff's suit to proceed in the district court.        For the reasons that follow, we reverse




                            FACTS AND PROCEDURAL HISTORY


       On   June    27,   2019,     William    Crooker,   then     an   inmate   housed   at   Rayburn


Correctional Center ( RCC)      in Angie, Louisiana, was part of a prison work crew being

transported by Sgt.       Michael    Dillon,   an employee of RCC, and working on or near


Highway 40 in St. Tammany Parish.'             Mr. Crooker alleges that while working he asked

Sgt. Dillon for permission to use the "         port -o -can"    mounted to the front of the work


trailer, and Sgt. Dillon agreed.      The RCC van and work trailer were parked on the side


of the highway when Mr. Crooker went to use the "                   port -o -can."   According to Mr.

Crooker, when he began to dismount the " trailer tongue" and step onto the side of the

highway, Sgt. Dillon pressed on the accelerator of the work van, causing Mr. Crooker to

lose his balance, fall off the trailer, and roll down an embankment, resulting in serious




       On January 24, 2020, Mr. Crooker filed a petition for damages, naming Sgt.

Dillon and the State of Louisiana,             through the Department of Public Safety and

Corrections, Rayburn Correctional Center ( DPSC),               as defendants, and asserting claims

for negligence and respondeat superior.            On March 15, 2021, the defendants filed a


peremptory exception raising the objection of no cause of action and, alternatively, a



failed to pursue and exhaust the required administrative remedies for a delictual action

for injury or damage stemming from the June 27, 2019 incident prior to filing suit.



I The record indicates that Mr. Crooker has since been released from prison.


                                                    K
         Mr. Crooker opposed the exception of no cause of action and the motion for


summary judgment.              After a virtual hearing, the •              court signed a •• •


June 15, 2021,      which denied the defendants' exception raising the objection of no

cause of action; granted the defendants' motion for summary judgment; dismissed Mr.

Crooker' s suit without prejudice; and remanded the matter to RCC to process the ARP

of Mr. Crooker in accordance with law.                 Mr. Crooker requested written reasons for

judgment, which were issued on June 25, 2021.


         The defendants appealed, asserting that the district court erred in remanding Mr.

Crooker' s ARP back to RCC and ordering RCC to process the ARP after granting their

motion for summary judgment and dismissing Mr. Crooker's claims.                                Mr. Crooker


answered the appeal,           contending that the district court erred in the dismissal of his

lawsuit with a remand of his case back to RCC for further administrative remedy

proceedings when the              district court found       that   Mr.    Crooker      had    exhausted   all


administrative remedies available to him.

                                         STANDARD OF REVIEW


         An    appellate       court   reviews   a   trial   court' s   decision   to    grant    a    motion



for summary judgment de novo, using the same criteria that govern the trial court's

consideration of whether summary judgment is appropriate. Dupuis v. Johnson, 20-

1248 (   La. App.   1   Cir.    4/ 16/ 21),   324 So. 3d     666,   669,   writ denied,       21- 00832 ( La.


10/ 05/ 21),   325 So. 3d 380.          After an opportunity for adequate discovery,               a   motion



for summary judgment shall be granted if the motion,                      memorandum,         and supporting

documents show that there is no genuine issue as to material fact and that the mover is

entitled to judgment as a matter of law. LSA- C. C. P. art. 966A( 3).


                                               DISCUSSION


         The Corrections Administrative Remedy Procedure ( CARP),                    set forth in LSA- R. S.


15: 1171- 1179, provides that DPSC may adopt an administrative remedy procedure for

receiving, hearing, and disposing of any and all complaints and grievances by offenders

against the state, the governor, DPSC, or its employees.                   The adopted procedures are


the exclusive remedy for handling the complaints and grievances to which they apply.

Dupuis, 324 So. 3d at 669.             All prisoner complaints and grievances, including traditional

                                                       3
tort claims seeking monetary relief, are subject to administrative procedures. See LSA-

R. S. 15: 1172A; Cook v. Louisiana Department of Public Safety and Corrections,

18- 1143 ( La. App. 1 Cir. 12/ 18/ 18), 267 So. 3d 1175, 1177.

        An offender shall initiate his administrative remedies for a delictual action for

                                           1111111r;   iilii   11;   Iqliili
                                  Mi :         i                     11I
                                                                               Wor
                                                                                 AM=

LSA- R. S. 15: 11726( 1).          Further, liberative prescription for any delictual action for injury
                                                                 IIII ! III     I   I
                    111 MIT 111     IMMITIM




ARP shall be suspended upon the filing of the complaint or grievance and shall continue

to be suspended until the final agency decision is delivered.                                                       LSA- R. S. 15: 15: 1172E.


Thereafter,     a party aggrieved by an agency decision may file a petition for judicial

review in accordance with LSA- R. S. 15: 1177.                                                      However, the judicial review procedure




separately as original civil actions. 2 See LSA- R.S. 15: 1177C; Cook, 267 So. 3d at 1178.

        The rules and procedures promulgated by DPSC are set forth in Section 325 of

Title 22,     Part I of the Louisiana Administrative Code.                                                    Collins v. Vanny, 14- 0675

 La. App. I Cir. 1/ 15/ 15), 169 So. 3d 405, 406.                                                   Pursuant to these rules, offenders must


exhaust a two-step ARP before they can proceed with a suit in federal or state court.

LSA- R. S.    15: 1176; LAC 22: I. 325F( 3)( a)( viii);                                             Dupuis, 324 So. 3d at 670.    When an


inmate has initiated the first step of an ARP, the warden is required to respond within

forty days from the date the request is received at the first step, using the first -step

response.      LAC 22J.3253( 1)( a)( ii).                                      An inmate who is not satisfied with the warden' s


first -step response may proceed to the second step ARP and appeal to the secretary of

DPSC.        The final decision of the secretary or his designee shall be made and the

offender shall be sent a response within forty-five days from the date the request is

received       at    the          second                   step,                        utilizing     the   second -step   response.     LAC




2 In 2002, after the Louisiana Supreme Court decision in Pope v. State, 99- 2559 ( La. 6/ 29/ 01), 792
So. 2d 713, the legislature amended LSA- R. S. 15: 1177 to exclude tort claims from judicial review. See
2002 La. Acts, 1st Ex. Sess., No. 89, § 2; Warren v. Louisiana Department of Public Safety and
Corrections, 20- 0247 ( La. App. 1 Cir. 2/ 19/ 21), 320 So. 3d 453, 455 n. 2. However, the legislature
created a specific administrative remedy procedure for prisoner tort claims and reserved the right of a
prisoner to file a tort claim in district courts for de novo review after the exhaustion of the administrative
remedy procedure for tort claims set forth in CARP. Alonzo v. Cain, 14- 0172 ( La. App. I Cir. 9/ 19/ 14),
154 So. 3d 551, 553- 54, writ denied, 14- 2165 ( La. 12/ 8/ 14), 153 So. 3d 445. Pursuant to the 2002
amendments to LSA- R. S. 15: 1172 and 1177, district courts do not function as courts of review, but as
courts of original jurisdiction. Alonzo, 154 So. 3d at 554 n. 6.

                                                                                            GI
22: I. 325J( I)( b)( ii).   If an inmate fails to exhaust available administrative remedies, the

district court and the appellate court lack subject matter jurisdiction to review the

claim.    Dupuis, 324 So. 3d at 670; Collins, 169 So. 3d at 407.


          The record before us reveals that after the accident on June 27, 2019, an RCC


Offender Accident Report was prepared by Sgt. Dillon,                  wherein he stated that "[ a] t


7[:]   45 AM, offender Crooker fell off work crew trailer, rolled down a hill and was laying

flat on his back complaining of injury.            The offender was transported by Acadian

Ambulance to the hospital. 113          On June 27, 2019, Sgt. Dillon also completed a DPSC


Unusual Occurrence Report in which he stated, in part, that he witnessed Mr. Crooker


    fall off of the DOTD work trailer and roll down a hill landing on his back."            He stated


that he " immediately exited the vehicle to check on offender Crooker.              Offender Crooker

                                                          11111

                              nlll• •                             ililamilmm

          Thereafter, Mr. Crooker initiated the first step of the ARP process, which was

accepted on August 27, 2019. In his request, Mr. Cooker stated, in part:


                  On 6/ 27/ 2019 while working I had an accident in Folsom,             LA and
          was taken to the parish hospital in Covington,                LA for treatment.     I
          suffered from torn muscles in my back and neck.... I feel that Louisiana
          Department of Corrections along with B. B. Rayburn Correctional Center is
          responsible and the Medical Department at B. B. Rayburn Correctional
          Center be held accountable for their lack of responsibility.

                  For relief I request the following:
                   1.   1 need a specialist to see me for continued neck, back and
          nerve pain.      I am still hurting and experiencing burning sensations.
                  2.    All of my medical bills related to the accident on 6/ 27/ 2019 be
          taken [ care] of, now and in the future in this matter for I am a ward of
          the state.


          On October 21 2019, Mr. Crooker received a first -step response to ARP RCC -

2019 -484.       Therein, RCC set forth the medical treatment that followed the June 27,


2019 accident and determined that no further relief was warranted for the complaint.

Mr. Crooker was not satisfied with the first -step response in the ARP process and

proceeded to the second step.             Therein, he wrote, '" on- going      medical issues ...   and



investigation for proper training of officers."              In the second -step response, DPSC




3
  In connection with their motion for summary judgment, the defendants submitted the affidavit of
Cynthia Crain, an Administrative Program Specialist with DPSC, with the institutional file regarding Mr.
Crooker' s ARP RCC -2019- 484 attached thereto.
reviewed     Mr.   Crooker's medical treatment after the incident.                                             DPSC denied      Mr.


Crooker's request for relief, concluding:

       It is unfortunate that you slipped/ fell off of the trailer; however, security
       staff was present, they immediately reacted and your medical concerns
       were promptly addressed.                    There is no evidence to suggest the facility or
       staff   was    negligent.           This office concurs with staffs findings on this
       matter.      As such, no further investigation or administrative intervention
        is] warranted.


       Mr. Crooker then filed                    his Petition for Damages/ Thrown from Work Trailer,


alleging that he completed the required administrative procedures, reaching the second

step on November 11,               2019.           The defendants responded with their peremptory

exception raising the objection of no cause of action or, alternatively, motion for

summary judgment, arguing that the purpose of Mr. Crooker's ARP was his alleged

inadequate medical care after the June 27, 2019 accident.                                               The defendants asserted


that no portion of Mr. Crooker' s request could reasonably be interpreted as indicative of
                                                      11101111131

                                                                         i       I       I;
                              1 1 1 1! 1171 pq                      i;       i       i


allegedly sustained in the accident.

       The district court determined that Mr. Crooker's ARP was timely filed; that his

ARP mentioned his injuries and complained about treatment procedures, which was

sufficient   to    preserve      his      right to       administrative                       review,    and   judicial   review,    if


necessary; that although Mr. Crooker's purpose for filing his ARP was for the purpose of

lack of medical care related to his injuries, Mr. Crooker' s ARP complaint was sufficient to


put the defendants on notice that a delictual action was possible; that the ARP

responses addressed the lack of medical care, but that the responses failed to address


Mr. Crooker's injury claim; and that the matter should be remanded backed to the

prison for further administrative review.


       The district court reasoned that by remanding the matter back to RCC,                                                        Mr.


Crooker would not suffer prejudice from a more thorough compliance by all parties with

the administrative remedy process.                    Thus, the district court found that Mr. Crooker's


original ARP complaint suspended prescription for a delictual action and that Mr.


Crooker was entitled to an ARP on his claim for alleged injuries beginning with step one




                                                                    0
of the process.     In light of its findings, the district court remanded the matter to RCC

for further administrative review and dismissed the matter without prejudice.4

        The defendants maintain that LSA- R. S. 15: 1184A( 2) clearly provides that if all

administrative remedies have not been exhausted, the suit shall be dismissed without


prejudice, arguing that there is no provision in the statute providing an option for the

district court to remand the case back to the prison.                     Louisiana Revised Statutes

15: 1184A( 2) provides that "[ n] o prisoner suit shall assert a claim under state law until


such administrative remedies as are available are exhausted.                  If a prisoner suit is filed


in contravention of this Paragraph, the court shall dismiss the suit without prejudice."


According to the defendants, the district court was correct in dismissing Mr. Crooker's

suit without prejudice, but erroneously remanded the matter to RCC.

        However, Mr. Crooker argues that despite the multiple documents in the ARP file


referencing the fall from the trailer, RCC chose to process the ARP as only relating to

the denial of medical treatment after his fall.           He further contends that in the second -


step response, DPSC recognized his negligence claim although it found no evidence of

negligence.     Thus, Mr. Crooker asserts that the district court correctly determined that

the ARP sufficiently put the defendants on notice of a personal injury claim as well as

his claim of inadequate          medical care.        Therefore,     according to Mr.        Crooker,    he


exhausted his administrative remedies as to both his medical treatment and personal


injury claims, and the matter should proceed in district court.

         Initially, we agree with Mr. Croaker and the defendants that remand to RCC was

improper.     Louisiana Revised Statutes 15: 1184 clearly provides that dismissal of the

lawsuit without prejudice is mandatory if all administrative remedies have not been




4   The district court relied on Poullard v. Michael, 38, 363 ( La. App. 2 Cir. 4/ 7/ 04), 870 So. 2d 481.
Therein, Mr. Poullard submitted an ARP, after being stabbed by another inmate, and wrote " Failure to
Protect Denial of proper medical treatment" and that he was never examined by a doctor.          The
defendants argued that his ARP was only about medical treatment. The second circuit determined that
the ARP preserved Mr. Poullard' s rights to administrative review of both his negligence claim for failure to
protect and his claim regarding the denial of proper medical treatment. The court remanded the matter
to the prison for full administrative review, determining that sending the matter back to the prison for a
more thorough exercise of the administrative review procedure would be beneficial and would not cause
any prejudice to the inmate. Poullard, 870 So. 2d at 486- 87.


                                                     7
exhausted. 5      Thus,    we must determine whether Mr.                Crooker has exhausted              his

administrative remedies.



         In Dupuis, another panel of this Court held that an inmate properly exhausted

his available administrative remedies through his ARP, in which the inmate explained

that he sought medical attention for injuries he suffered in a car accident.                  The Coug

found that the information provided in the ARP clearly pertained to the collision and

that the accident preceded the alleged inadequate medical care.                  Therefore, this Court




notice that the inmate might pursue a delictual action related to the accident and the

injuries caused by the accident.             Dupuis, 324 So. 3d at 671.            We are unable to


distinguish the Dupuis case and, as such, find it to be controlling.

         After our review of the record, we likewise find that Mr. Crooker' s ARP contained

sufficient information to place a reasonable person on notice that he might pursue a


delictual action related to the June 27, 2019 accident and the injuries caused by the

accident.     In his ARP, Mr. Crooker alleged that he suffered injuries in the accident and


believed that DPSC and RCC should be responsible and " held accountable for their lack

                           Xlii                            I   1-

Z10;    69     94,                 1111ORIMMO, Egg I                                            4   0 --




accident at issue, and the accident preceded the alleged lack of adequate medical care.


Therefore, we find that Mr. Crooker has properly exhausted his available administrative



         Accordingly, we reverse the judgment of the district court that granted the

defendants' motion for summary judgment and dismissed Mr. Crooker's claims without




Rather, having concluded that Mr. Crooker preserved his right to judicial review of both

claims, we remand this matter to the district court so that Mr. Crooker's lawsuit may

         a




5   We note that prior to Pope, LSA- R. S. 15: 1177 did not exclude delictual actions and gave the district
court the option to remand the case to DPSC for additional evidence.     See Pope v. State, 792 So. 2d at
718.


                                                     1.1
       For the foregoing reasons, we reverse the June 15, 2021 judgment of the district

court, which granted summary judgment, dismissed William Crooker's claims without

prejudice,   and remanded the suit to the prison to process Mr. Crooker's ARP.     We


remand the matter to the district court for further proceedings. Costs in the amount of

 1, 970. 65 are assessed to the State of Louisiana, through the Department of Public


Safety and Corrections, Rayburn Correction Center, and Sgt. Michael Dillon.

       REVERSED AND REMANDED.




                                           9